DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12, 13, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Maruyama teaches an attachable booster antenna (14) configured to attach to a coil antenna (13), the attachable booster comprising:
a body (2); and
an antenna (1) including a plurality of resonant antennas disposed on the body, with each resonant antenna including:
an insulator layer having a first surface and a second opposing surface (2); and
first and second loop antennas disposed on the first surface and the second surface, respectively, wherein the first and second loop antennas are each configured as a loop with an opening that discontinues a portion of the loop (Fig. 5),
wherein the opening of the first and second loop antennas overlap an opening of the coil antenna in the plan view of the insulator layer when the attachable booster is attached to the coil antenna (Fig. 18).
Finn teaches an insulator layer having a first and second surface that opposes the first surface in a thickness direction of the insulator (adhesive layer, Fig. 9); and a first loop antenna disposed on the first surface of the insulator (720A) and a second loop antenna disposed on the second surface of the insulator (720B) to oppose the first loop antenna (Fig. 7C); wherein the first and second loop antennas are disposed to collectively form a closed loop in a transparent plane viewed from a normal direction of either of the first and second surfaces of the insulator layer (Fig. 7), wherein an opening area in the loops of at least one of the first and second loop antennas overlaps an area in a loop of the coil antenna in a plan view (Fig. 11B); and wherein the first and second loop antennas overlap each other in the thickness direction of the insulator (Figs. 7A-C).
The prior art fails to teach wherein an opening area in the loops of at least one of the first and second loop antennas overlaps an area in a loop of the coil antenna in a plan view of the insulator layer when the attachable booster is attached to the coil antenna, wherein the first and second loop antennas overlap each other in the thickness direction of the insulator, and wherein the first and second loop antennas resonate at a communication frequency for the coil antenna, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876